Citation Nr: 0014015	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had 
no recognized military service with the Armed Forces of the 
United States and was not eligible for VA benefits.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In his application for VA compensation or pension, received 
in December 1997, the appellant reported guerilla service in 
the Philippine Islands from April 1945 to December 1945.  
Accompanying his application were Philippine Army documents 
which indicate that he served in "H" Co., 2nd Bn., 11th Inf., 
and that he was discharged based on physical 
disqualification.  

In June 1998 the appellant submitted a copy of a statement 
from the Headquarters National Defense Forces, Camp Murphy, 
Quezon City, dated in May 1948, indicating that according to 
records at that headquarters the appellant's name appeared on 
the monthly roster of "H" Company, 2nd Battalion, 11th 
Infantry, USAFIP, NL, dated April 30, 1945.  

In February 1998 and August 1998, the RO requested that the 
service department (Army Reserve Personnel Center-ARPERCEN) 
verify the appellant's service.  The RO provided the 
appellant's full name, the alleged dates of service, and 
other identifying information, and the reported service as a 
guerilla in the 11th Inf. 

In his Notice of Disagreement, received in June 1998, the 
appellant claimed that his name appeared on the Philippine 
"Monthly Roster of Troops."  He contended that his service 
had been determined to qualify by Immigration and 
Naturalization Services for purposes of naturalization and 
that that determination was dispositive in this appeal.  
Accompanying his Notice of Disagreement were Philippine Army 
documents, to include a discharge report, a certification and 
a report of medical examination. 

In statements in support of his claim, dated in August and 
November 1998, the appellant contended that he was 
permanently and totally disabled and entitled to nonservice-
connected pension benefits based on his service with the 
Armed Forces of the United States during WW II.  He claimed 
that he had become a naturalized United States citizen based 
on his service and that his name was carried on the roster of 
recognized guerillas.  The appellant provided a United States 
Certificate of Naturalization, dated in October 1997, and a 
copy of section 405 of the Immigration and Nationality Act 
(INA), Pub. L. No. 101-649, 101 Stat. 4978, 5039 (1990).  He 
also submitted a copy of a form titled "Nearest Relative And 
Person To Be Notified In Case Of Emergency."  An explanatory 
note indicates that the purpose is an acknowledgment of 
original entry into service, either USAFFEE or guerrilla.  
The "nearest relative" is listed as an individual with the 
appellant's last name and is identified as "father;" 
however, the person to whom the form pertains is not 
identified. 

At a personal hearing in January 1999, the appellant 
testified that VA is without jurisdiction in this matter and 
had abused its discretion.  In essence, the appellant argued 
that the determination by Immigration and Naturalization 
Services, which concluded that the appellant's service in the 
Philippine Army in 1945 was qualifying service for purposes 
of naturalization, was binding on VA in the matter under 
appeal in this case.  The appellant testified that he had 
received educational from "the Veterans" (presumably VA) 
after the war.   His wife testified that she was going home 
to the Philippines in March and would send a copy of the 
records pertaining to the appellant's receipt of VA 
educational benefits.  (No such documents were ever 
furnished.)  

In a statement in support of his claim, received in January 
1999, the appellant reiterated his argument regarding the 
determination by the Immigration and Naturalization Services 
pertaining to service.  He alleged that he was being 
discriminated against and had been receiving disparate 
treatment.  

In October 1999, the ARPERCEN reported that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Veterans Court") has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).


Analysis

The RO requested verification of the appellant's service from 
ARPERCEN.  In October 1999, ARPERCEN reported that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  As noted 
above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.  

The Board notes that the record contains a "Certification" 
from the Philippine Army verifying the appellant's service in 
"H" Co., 2nd Bn., 11th Inf.  However, VA is not bound by 
Philippine Army determinations of service.  Additionally, 
although he has submitted a medical examination report, this 
does not establish that he had recognized service.  In any 
event, the Board again notes that the Court has held that a 
service department determination as to an individual's 
service shall be binding on VA.  See Duro; Dacoron.

The Board finds that the appellant's contentions that a 
determination by the Immigration and Naturalization Service 
is binding on VA and that he is being discriminated against 
are contrary to case law, and in this instance the law, and 
not the facts, is dispositive.  See Fazon v. Brown, 9 Vet. 
App. 319, 321 (1996) (per curiam), aff'd 113 F.3d 1255 
(1997).  In Fazon, the Veterans Court, quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) noted that the service 
department's findings as to the service of the appellant are 
binding on VA for the purposes of establishing service in the 
U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed 
Forces.  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Soria v. Brown, 118 F.3d 
747 (Fed. Cir. 1997) held that Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
also 38 C.F.R. §§ 3.9 and 3.203 (1999).  The Federal Circuit 
also held that section 405 of the Immigration Act of 1990, 
codified at 8 U.S.C.A. § 1440 (West 1991), which allows 
Philippine veterans to rely on Philippine-generated 
documentation to prove veterans' status directly, without 
necessarily requiring certification by a United States 
service department, pertains exclusively to immigration and 
naturalization, and does not 
pertain to matters involving entitlement to veterans' 
benefits.  See Soria v. Brown, at 749.  Therefore, inasmuch 
as the service department's verification of service is 
binding on VA, the Board concludes that the appellant does 
not have recognized service and is not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

